Citation Nr: 1817569	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  14-31 798A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for type 2 diabetes mellitus, to include as due to exposure to herbicides.

2.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as secondary to type 2 diabetes mellitus.

3.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as secondary to type 2 diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from January 1958 to September 1978, including service at Nakhon Phenom (NKP) Royal Thai Air Force Base (RTAFB), in Thailand, over the period of November 1969 to November 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida.

The Veteran presented testimony at a hearing before the undersigned in February 2018, and a transcript of the hearing is associated with his claims folder.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a) (2) (2012).


FINDINGS OF FACT

1.  The Veteran has been found to have service in the Republic of Vietnam.

2.  The Veteran has type 2 diabetes mellitus presumptively related to his exposure to herbicides during military service.

3.  The Veteran has peripheral neuropathy of the right lower extremity due to his type 2 diabetes mellitus.

4.  The Veteran has peripheral neuropathy of the left lower extremity due to his type 2 diabetes mellitus.

CONCLUSIONS OF LAW

1.  The criteria for service connection for type 2 diabetes mellitus have been met.  38 U.S.C. §§ 1110, 1112, 1113, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for peripheral neuropathy of the right lower extremity due to type 2 diabetes mellitus have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

3.  The criteria for service connection for peripheral neuropathy of the left lower extremity due to type 2 diabetes mellitus have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

A Veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307 (a).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.

VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307 (a)(6) are met.  38 C.F.R. § 3.309 (e).  The list of diseases includes type 2 diabetes mellitus.

Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Veteran seeks entitlement to service connection for type 2 diabetes mellitus, to include as due to exposure to herbicides in service, and peripheral neuropathy of the lower extremities, to include as secondary to type 2 diabetes mellitus.

In an April 2011 Board decision regarding separate a separate appeal by this Veteran, the Board conceded exposure to herbicides in service.  In that decision, the Board found that the evidence was at least in relative equipoise in showing that the Veteran served in Vietnam and was as likely as not exposed to an herbicide agent while in service.  

The record includes diagnoses of diabetes mellitus and peripheral neuropathy.  See April 2011, July 2011and September 2013 VA treatment records; March 2013 VA examination  In a statement dated in February 2018 the Veteran's private provider noted that he has treated the Veteran for type 2 diabetes mellitus complicated by neuropathy and retinopathy.  

Entitlement to service connection for type 2 diabetes mellitus due to exposure to herbicides is warranted.  The Veteran has previously been found to have served in Vietnam and to have presumptively been exposed to herbicides in service in Vietnam.  He has been diagnosed with diabetes mellitus and peripheral neuropathy, and there is medical evidence linking the peripheral neuropathy to the diabetes.  

Therefore, the Veteran's type 2 diabetes mellitus is presumed to have been incurred in service, and service connection for type 2 diabetes mellitus is granted.  Entitlement to service connection for right and left lower extremity peripheral neuropathy as secondary to service-connected type 2 diabetes mellitus is warranted.  


ORDER

Service connection for type 2 diabetes mellitus as due to exposure to herbicides is granted.

Service connection for peripheral neuropathy of the right lower extremity as secondary to type 2 diabetes mellitus is granted.

Service connection for peripheral neuropathy of the left lower extremity as secondary to type 2 diabetes mellitus is granted.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


